Title: To James Madison from Josiah Meigs, 20 November 1816
From: Meigs, Josiah
To: Madison, James


        
          Sir
          General Land Office 20th Novemr. 1816
        
        In consequence of your enquiries, relative to the claim of the Marquis de la Fayette, I have the honor to enclose a copy of a letter from the Register of the Land Office at New Orleans dated 15 July 1816, & a copy of a letter which I addressd to the Secretary of the War Department (dated 20th August 1816) on the receipt of the Register’s communication. I have the honor to be most respectfully Sir your obedt. servt
        
          Josiah Meigs
        
      